Metcalf, J.
It has been decided so many times as to have become common learning, that when a policy of insurance is made subject to the provisions and conditions of the underwriters’ charter and by-laws, those provisions and conditions are legally a part of the contract of insurance, to the same effect as if. they were set forth at large in the policy. The policy in this case not only insures Marsh generally, “ under the provisions, conditions and limitations of the charter and by-laws ” of the defendants, but also specially declares that the conditions and regulations of that charter and those by-laws form a part of the policy, and that the policy is accepted by the insured, subject to those conditions and regulations.
The twelfth article of the defendants’ by-laws provides that “ any policy shall be void, unless the true title and interest of the assured be expressed in the proposal or application for insurance ; ” and that “ property held by lease, or standing upon land so held, shall not be insured, unless specially described as such *168in the application.” When this policy was made, Marsh held the tenements, which are therein described, under an oral lease, as tenant at will. Yet in his application he did not specially describe them as so held, but merely stated them to be his property. The policy states that the defendants relied on the lien, given them by the law, upon the interest of the person insured in any buildings covered by the policy, and the land under those buildings. But the defendants could not have any lien at all on the land under the buildings, nor a lien of any value on the buildings.
It is argued for the plaintiffs, that Marsh is not bound by Ladd’s representations to the defendants. But we cannot doubt that Marsh, by accepting the policy, adopted Ladd as his agent, and the representations of Ladd as if made by himself personally.
We cannot perceive any ground for the suggestion that the defendants waived, in this case, a compliance with the twelfth article of their by-laws. And the paroi evidence, which it is agreed the plaintiffs could adduce, would not be admissible to vary the legal effect of the terms of the policy. Jenkins v. Quincy Mutual Fire Ins. Co. 7 Gray, 370.

Judgment for the defendants.